DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 18, the term of “...the first rod end” (line 1) is indefinite and lacks antecedent. Claim 18 depends on claim 16, but nowhere in claim 16 or claim 18 cites “a rod” or  “a first rod end”.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11-21, 23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Liang et al, “Highly efficient solar-pumped Nd:YAG laser”; OPTICS EXPRESS, Vol. 19, No. 27, 19 December 2011, p 26399. 

Regarding Claim 1, Liang teaches in a system defining a light path, an apparatus (abstract; figs. 1 and 2) comprising: 

a horn (fig. 2, horn between D1 and D2) including 

a horn body having at least one horn sidewall defining a first opening that tapers down to a second opening in a direction of elongation such that the first opening includes a first area that is larger than a second area of the second opening (fig. 2, horn between D1 and D2 with light rays of A,B, C; 1st and 2nd openings at D1 and D2 ), and 

a port that is tubular and dimensionally uniform transverse to the direction of elongation and extends in the direction of elongation from a first port end that is in communication with said second opening to a second port end that defines an external opening, and said port includes at least one port sidewall extending from the first port end to the second port end surrounding a port cavity (fig. 2, body between D3 and D4; Laser pump cavity; 1st  and 2nd  port ends at D3 and D4); and 

a dielectric rod having a rod length extending between a first rod end and a second rod end with the first rod end extending through said external opening of the second port end and into the port cavity such that the first rod end is in a spaced apart relationship from the port sidewall along the light path and the second rod end is configured for external communication along the light path (fig. 2, Nd:YAG rod, laser beam); 

wherein the apparatus defines the light path in (i) one direction from the first opening of the horn body to the second rod end of the dielectric rod and (ii) an opposite direction from the second rod end of the dielectric rod to the first opening of the horn body (fig. 2, light rays of A,B, C; laser beam; --further, principle of reversibility of light states that light follows the same path if the direction of the travel of light is reversed).

Regarding Claims 2-3, Liang teaches the apparatus of claim 1 wherein the horn body is air-filled and wherein the port cavity is air-filled surrounding the first rod end (fig. 1 shows that the horn body and the port cavity are opened to air).

Regarding Claims 4-5, Liang teaches the apparatus of claim 1 wherein the horn body is frustoconical and wherein the horn body forms a frustum (fig. 1, the horn body; fig, 2, horn between D1 and D2).

Regarding Claim 6, Liang teaches the apparatus of claim 1 wherein the first rod end of the dielectric rod does not extend into the horn body through the second opening of the horn body (fig. 2, Nd:YAG rod).

Regarding Claim 7, Liang teaches the apparatus of claim 1 wherein the horn body is at least generally square transverse to the direction of elongation and is made up of four major horn sidewalls (fig. 1, the horn body; fig, 2, horn between D1 and D2).

Regarding Claim 9, Liang teaches the apparatus of claim 1 wherein the tubular configuration of the port is at least generally square transverse to the direction of elongation (figs, 1 and 2, body between D3 and D4; Laser pump cavity).

Regarding Claim 11, Liang teaches the apparatus of claim 10 wherein the dielectric rod forms a cylinder extending from the first rod end to the second rod end (fig. 2, Nd:YAG rod, 3-4 mm diameter 25 mm length).

Regarding Claim 12, Liang teaches the apparatus of claim 1 wherein the horn is integrally formed in a layer of electrically conductive material that serves to define said horn body and said port (page 26403, line 12-13, The inner wall of the pumping cavity is bonded with a protected silver-coated aluminum foil with 94% reflectivity).

Regarding Claim 13, Liang teaches the apparatus of claim 1 wherein the horn is formed separately from the port and, thereafter, joined to the port (fig. 2 shows two bodies joins together).

Regarding Claim 14, Liang teaches the apparatus of claim 1 wherein the horn and the port are formed to include a suitable material selected as at least one of gold, aluminum, copper, gold-plated brass and gold-plated plastic (page 26403, line 12-13, The inner wall of the pumping cavity is bonded with a protected silver-coated aluminum foil with 94% reflectivity).

Regarding Claim 15, Liang teaches the a method for producing an apparatus for use in a light path (abstract; figs. 1 and 2), said method comprising: 

configuring a horn (fig. 2, horn between D1 and D2) to include 
a horn body having at least one horn sidewall defining a first opening that tapers down to a second opening in a direction of elongation such that the first opening includes a first area that is larger than a second area of the second opening (fig. 2, horn between D1 and D2 with light rays of A,B, C; 1st and 2nd openings at D1 and D2 ), and 

a port that is tubular and dimensionally uniform transverse to the direction of elongation and extends in the direction of elongation from a first port end that is in optical communication with said second opening to a second port end that defines an external opening, and said port includes at least one port sidewall extending from the first port end to the second port end surrounding a port cavity (fig. 2, body between D3 and D4; Laser pump cavity; 1st  and 2nd  port ends at D3 and D4); and 

positioning a dielectric rod having a rod length extending between a first rod end and a second rod end such that the first rod end extends through said external opening of the second port and into the port cavity so that the first rod end is in a spaced apart relationship from the port sidewall configuration along the light path and arranging the second rod end for external communication (fig. 2, Nd:YAG rod, laser beam); 

wherein the apparatus defines the light path in (i) one direction from the first opening of the horn body to the second rod end of the dielectric rod and (ii) an opposite direction from the second rod end of the dielectric rod to the first opening of the horn body (fig. 2, light rays of A,B, C; laser beam; --further, principle of reversibility of light states that light follows the same path if the direction of the travel of light is reversed).

Regarding Claim 16, Liang teaches a horn (fig. 2, horn between D1 and D2), for use in a light path, said horn, comprising: 

a horn body having at least one horn sidewall defining a first opening that tapers down to a second opening in a direction of elongation such that the first opening includes a first area that is larger than a second area of the second opening (fig. 2, horn between D1 and D2 with light rays of A,B, C; 1st and 2nd openings at D1 and D2 ); and 

a port that is tubular and dimensionally uniform transverse to the direction of elongation and extends in the direction of elongation from a first port end that is in optical communication with said second opening to a second port end that defines an external opening, and said port includes at least one port sidewall extending from the first port end to the second port end surrounding a port cavity for optical communication on the light path between the first opening of the horn body and the second port end of the port (fig. 2, body between D3 and D4; Laser pump cavity; 1st  and 2nd  port ends at D3 and D4, light rays of A,B, C and laser beam).

Regarding Claims 17-18, Liang teaches the apparatus of claim 16 wherein the horn body is air-filled, and wherein the port cavity is air-filled surrounding the first rod end (fig. 1 shows that the horn body and the port cavity are opened to air; and Nd:YAG rod,).

Regarding Claim 19-20, Liang teaches the apparatus of claim 4 wherein the horn body is frustoconical, and wherein the horn body forms a frustum (fig. 1, the horn body; fig, 2, horn between D1 and D2).

Regarding Claim 21, Liang teaches the apparatus of claim 16 wherein the horn body is at least generally square transverse to the direction of elongation and is made up of four major horn sidewalls (fig. 1, the horn body; fig, 2, horn between D1 and D2).

Regarding Claim 23, Liang teaches the apparatus of claim 16 wherein the tubular configuration of the port is at least generally square transverse to the direction of elongation (figs, 1 and 2, body between D3 and D4; Laser pump cavity).

Regarding Claim 25, Liang teaches the apparatus of claim 16 wherein the horn is integrally formed in a layer of material that serves to define said horn body and said port (page 26403, line 12-13, The inner wall of the pumping cavity is bonded with a protected silver-coated aluminum foil with 94% reflectivity).

Regarding Claim 26, Liang teaches the apparatus of claim 16 wherein the horn is formed separately from the port and, thereafter, joined to the port (fig. 2 shows two bodies joins together).

Regarding Claim 27, Liang teaches the apparatus of claim 16 wherein the horn and the port are formed to include a suitable material selected as at least one of gold, aluminum, copper, gold-plated brass and gold-plated plastic (page 26403, line 12-13, The inner wall of the pumping cavity is bonded with a protected silver-coated aluminum foil with 94% reflectivity).

Claims 1, 8, 10, 15-16, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Kaiyan et al, “Design and investigation of a novel concentrator used in solar fiber lamp”, Solar Energy 83 (2009), p2086.

Regarding Claim 1, Kaiyan teaches in a system defining a light path, an apparatus (abstract; fig. 1) comprising:
 
a horn (fig. 1, 4-secondary compound parabolic concentrator) including 
a horn body having at least one horn sidewall defining a first opening that tapers down to a second opening in a direction of elongation such that the first opening includes a first area that is larger than a second area of the second opening (fig. 1, 4), and 

a port that is tubular and dimensionally uniform transverse to the direction of elongation and extends in the direction of elongation from a first port end that is in communication with said second opening to a second port end that defines an external opening, and said port includes at least one port sidewall extending from the first port end to the second port end surrounding a port cavity (fig. 1, the member below 4 and holding fiber 7); and 

a dielectric rod having a rod length extending between a first rod end and a second rod end with the first rod end extending through said external opening of the second port end and into the port cavity such that the first rod end is in a spaced apart relationship from the port sidewall along the light path and the second rod end is configured for external communication along the light path (fig. 1, 7); 

wherein the apparatus defines the light path in (i) one direction from the first opening of the horn body to the second rod end of the dielectric rod and (ii) an opposite direction from the second rod end of the dielectric rod to the first opening of the horn body (fig. 1, light beam 5 to fiber 7; --further, principle of reversibility of light states that light follows the same path if the direction of the travel of light is reversed).

Regarding Claim 8, Kaiyan teaches the apparatus of claim 1 wherein the horn body is at least generally circular transverse to the direction of elongation (fig. 1, 4; fig 3, the secondary concentrator).

Regarding Claim 10, Kaiyan teaches the apparatus of claim 1 wherein the tubular configuration of the port is at least generally circular transverse to the direction of elongation (fig. 1, 4; fig 3, the secondary concentrator).

Regarding Claim 15, Kaiyan teaches a method for producing an apparatus for use in a light path (abstract; fig. 1), said method comprising: 

configuring a horn (fig. 1, 4-secondary compound parabolic concentrator) to include 
a horn body having at least one horn sidewall defining a first opening that tapers down to a second opening in a direction of elongation such that the first opening includes a first area that is larger than a second area of the second opening (fig. 1, 4), and 

a port that is tubular and dimensionally uniform transverse to the direction of elongation and extends in the direction of elongation from a first port end that is in optical communication with said second opening to a second port end that defines an external opening, and said port includes at least one port sidewall extending from the first port end to the second port end surrounding a port cavity (fig. 1, the member below 4 and holding fiber 7); and 

positioning a dielectric rod having a rod length extending between a first rod end and a second rod end such that the first rod end extends through said external opening of the second port and into the port cavity so that the first rod end is in a spaced apart relationship from the port sidewall configuration along the light path and arranging the second rod end for external communication (fig. 1, 7); 

wherein the apparatus defines the light path in (i) one direction from the first opening of the horn body to the second rod end of the dielectric rod and (ii) an opposite direction from the second rod end of the dielectric rod to the first opening of the horn body (fig. 1, light beam 5 to fiber 7; --further, principle of reversibility of light states that light follows the same path if the direction of the travel of light is reversed).

Regarding Claim 16, Kaiyan teaches a horn (abstract; fig. 1), for use in a light path, said horn, comprising: 

a horn body having at least one horn sidewall defining a first opening that tapers down to a second opening in a direction of elongation such that the first opening includes a first area that is larger than a second area of the second opening (fig. 1, 4-secondary compound parabolic concentrator); and 

a port that is tubular and dimensionally uniform transverse to the direction of elongation and extends in the direction of elongation from a first port end that is in optical communication with said second opening to a second port end that defines an external opening, and said port includes at least one port sidewall extending from the first port end to the second port end surrounding a port cavity for optical communication on the light path between the first opening of the horn body and the second port end of the port (fig. 1, the member below 4 and holding fiber 7, and light beam 5 to fiber 7).

Regarding Claim 22, Kaiyan teaches the apparatus of claim 16 wherein the horn body is at least generally circular transverse to the direction of elongation (fig. 1, 4; fig 3, the secondary concentrator).

Regarding Claim 24, Kaiyan teaches the apparatus of claim 16 wherein the tubular configuration of the port is at least generally circular transverse to the direction of elongation (fig. 1, 4; fig 3, the secondary concentrator).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872